 


109 HR 575 IH: Say No to Drug Ads Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 575 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Nadler introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to deny any deduction for direct-to-consumer advertisements of prescription drugs. 
 
 
1.Short titleThis Act may be cited as the Say No to Drug Ads Act. 
2.Disallowance of deduction for direct-to-consumer advertisement of prescription drugs 
(a)General rulePart IX of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items not deductible) is amended by adding at the end the following new section: 
 
280I.Direct-to-consumer advertisement of prescription drugsNo deduction shall be allowed under this chapter for any amount paid or incurred for a direct-to-consumer advertisement of a prescription drug. 
(b)Clerical amendmentThe table of sections for part IX of subchapter B of chapter 1 of such Code is amended by adding at the end thereof the following new item: 
 
 
Sec. 280I. Direct-to-consumer advertisement of prescription drugs. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2004. 
 
